DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16,21,27,30-32,34,35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beyar et al. (WO 94/22379).  Beyar et al. disclose a method for removing a stent from an airway (page 1, lines 4-6 as bronchial is an airway) of a patient, the method including: inserting a removal instrument into the airway (page 2, lines 23-28) of the patient (page 14, lines 31-35). Figs. 5,6 show the removal instrument 29 including a cannula 35. Beyar et al. disclose the procedure includes engaging the removal instrument with the stent (page 15, lines 1,2) and rotating a portion of the removal instrument (page 14, lines 35, 36) to cause a helical motion of the stent, thereby causing a retraction of the stent into the cannula (page 15, line 10). Regarding claim 21, Beyar discloses the stent comprises a helically arranged structure. With respect to claim 27, Beyar discloses (Fig. 6) that the engaging the removal instrument 33 with the stent comprises engaging the removal instrument with a protruding element 42 on an end of the helically arranged structure, see Fig. 5. Regarding claim 30, Beyar shows (Fig. 1) that the protruding element is a ball 3. Regarding claim 31, Beyar discloses (page 12, lines 4,5) the cannula is a second cannula of the removal instrument, and the portion of the removal instrument corre3sponds to a portion of a first cannula 30 of the removal instrument arranged in the second cannula 35. Regarding claim 32, Fig. 5 shows how the engaging the removal instrument with the stent 40 comprises operating a grasping device 32 of the removal instrument to grasp a portion of the stent. Regarding claim 34, Fig. 5 shows the grasping device is connected to the portion of the removal instrument and extends distally (via extensions 34) from a distal end of the portion of the removal instrument. With respect to claim 35, Figs. 5,6 show how the rotating the portion of the removal instrument to cause retraction  of the stent into the cannula comprises retracting the portion of the removal instrument into the cannula. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 17,33,36 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (WO 94/22379) in view of Sahatjian et al. (2011/0054591). Beyar et al. is explained supra. With respect to claim 17, Beyar et al. did not disclose an imaging device used to produce imagery of the airway as the removal instrument is inserted into the airway of the patient. Sahatjian et al. teach (Fig. 14) the removal instrument includes an imaging device 380 used to produce imagery of the lumen used therein as the removal instrument is inserted within the vessel, paragraph 114. It would have been obvious to one of ordinary skill in the art to incorporate an imaging device with the removal instrument as taught by Sahatjian et al. in the method of removal of an airway stent by Beyar et al. such that it provides a surgeon visibility to assure proper positioning of the removal instrument to engage the stent.  Regarding claim 33, Beyar did not disclose the grasping device comprises one or more movable jaws. Sahatjian et al. teach (Fig. 14) the removal instrument has a grasping device with one or more movable jaws 360.  It would have been obvious to one of ordinary skill in the art to alternatively use a grasping device with one or more movable jaws as taught by Sahatjian et al. with the instrument of Beyar et al. such that it gives the user or surgeon the ability to squeeze or grip when necessary along with being able to release if needed. With respect to claim 36, Beyar et al. did not disclose the portion of the removal instrument is threadedly engaged with the cannula. Sahatjian et al. teach (paragraph 112) a cannula that is threaded to engage a removal instrument 331 used with a stent. It would have been obvious to one of ordinary skill in the art to use a threaded engagement for the removal instrument with the cannula as taught by Sahatjian et al. in the method of removal of an airway stent by Beyar et al. such that it provides a positive connection to eliminate the possibility of the stent disengaging from the removal instrument and the cannula also can be used interchangeably due to its removable tip. 
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (WO 94/22379) in view of Myler et al. (5643309). Beyar et al. is explained supra. However, Beyar et al. did not explicitly disclose compressing the stent within the cannula of the removal instrument during or after the retraction of the stent into cannula and retracting the removal instrument with the compressed stent relative to the airway. Myler teaches (col. 7,lines 52-58) that as the stent is compressed it is entering the cannula of the removal instrument, which then the process includes retracting the removal instrument with the compressed stent relative to the airway. It would have been obvious to one of ordinary skill to compress the stent as taught by Myler in the method of Beyar et al. such that it assures the stent is fully disengaged from the lumen wall and therefore no damage is done to the vessel wall if it was being pulled away. 
Claim(s) 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (WO 94/22379) in view of Foster et al. (2017/0245977). Beyar et al. is explained supra. Regarding claims 23,25 it is noted that a helical stent for the airways is provided with a helical pitch and modifications are feasible. However, Beyar did not teach the specific helical angle is between 15-35 degrees or a pitch of the helically arranged structure is between 10.7-27.9 mm. It is noted that Foster does teach (paragraphs 14,16) that the pitch is not too large such that it can provide the force and support for the airway as needed. It would have been obvious to one of ordinary skill in the art to use the teaching of Foster to provide a low pitch and it would have been an obvious expedient to select a pitch within the range of 10.7-27.9mm or have a pitch angle within the range of 15-35 degrees for the stent used in the method of removal from the airway Beyar such that it can sufficiently stabilize the airway and be sufficiently flexible in the lung airways. Regarding claim 24, Foster does teach (paragraph 5) the helical arranged structure is configured to provide a positive pressure ventilation of the airway of the patient. However, the combined teachings of Beyar with Foster do not explicitly teach the pressure between 5 and 20 cm H20. It would have been obvious to one of ordinary skill in the art to provide the pressure between 5 and 20 cm H20 in the method of removing the stent from the airway by Beyar as modified by Foster to find the optimal pressure to maintain an open passageway for the patient due to the anatomical pressures exerted thereon. With respect to claim 26, Beyar did not explicitly disclose the thickness of the wire of the helical stent being between 0.1- 1mm. Foster et al. disclose (paragraph 5) a wire thickness for a stent used in the airways being within the range of 0.1-1mm thick. It would have been obvious to one of ordinary skill in the art to find the optimal thickness and use a thickness between 0.-1mm as taught by Foster et al. for the stent that is removed by the method of Beyar et al. such that the correct flexibility is provided, but the proper structural support for the airway.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (WO 94/22379)  in view of Bolea et al. (2002/0188344). Beyar et al. is explained as before. However, Beyar et al. did not explicitly disclose the protruding element comprise a width at least 10% greater than a thickness of a wire of the helically arranged structure. It is noted the ball of the stent disclosed by Beyar is larger in diameter than the wire.  Bolea et al. teach (Figs. 12,18,19,22,23) a protruding element or ball on the end of a stent wire such that they aid in removal of the stent via engagement with removal instrument, such that it can be construed to be at least 10% greater than a thickness of the wire. It would have been obvious to one of ordinary skill in the art to use a ball with a width at least 10% greater than a thickness of a wire of a stent as taught by Bolea et al. with the helically arranged structure stent of Beyar et al. such that sufficient support structure is provided for the surgeon to engage and provide the stability in the removal process.
Allowable Subject Matter
Claims 37, 38 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
Claims 19, 29 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 37, 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799